Citation Nr: 1603208	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss prior to July 16, 2013.  

3.  Entitlement to an increased rating in excess of 40 percent for bilateral hearing loss on or after July 16, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition, during the course of the increased rating appeal for bilateral hearing loss and PTSD, the Veteran submitted a claim of unemployability due to his service-connected PTSD disability.  See October 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  As such, a claim for TDIU was raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

In an August 2015 rating decision, the RO granted an increased rating of 40 percent for bilateral hearing loss effective from July 16, 2013.  Presumably, the Veteran continues to disagree with the ratings assigned.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In July 2013, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file.  

In February 2013 and September 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals records that are either duplicative of the records in the VBMS file or irrelevant to the issues decided herein.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, in his recent October 2015 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran stated that he was hospitalized for his service-connected PTSD at a private facility, Valley Baptist Medical Center, in September 2014.  Although earlier private hospital records from Valley Baptist Medical Center are in the VBMS file, these particular records dated in September 2014 are not associated with the file.  Thus, on remand, the Veteran should be provided the opportunity to submit these private hospital records for PTSD or to authorize VA to obtain such records on his behalf.

Second, for the increased claim for bilateral hearing loss, in a recent June 2015 VA primary care note, the Veteran stated that his bilateral hearing loss was getting worse and that his hearing aids do not work well.  It was noted the Veteran was referred to a VA audiologist for treatment.  However, the claims file does not contain any audiology records from that referral.  Therefore, on remand, the AOJ should obtain and associate with the VBMS file any outstanding VA medical records.      

Third, after securing any additional VA treatment and private hospital records, the Veteran should be scheduled for additional VA examination to ascertain the current severity of his service-connected bilateral hearing loss disability.

Fourth, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Fifth, the Board notes that additional VA medical records have been associated with the claims file.  The AOJ has not reviewed these records, nor has the Veteran submitted a waiver of the AOJ's initial consideration of that specific evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who treated him for PTSD and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for private medical records from Valley Baptist Hospital dated in September 2014.

The AOJ should also secure any outstanding, relevant VA medical records, to include any VA audiology records from the South Texas VA healthcare system dated after June 2015. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

The examiner should provide a complete rationale for any opinions provided.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447   (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, including a possible VA examination to determine.  Further development may include affording the Veteran an additional VA examination in connection with his claim for an increased evaluation for PTSD.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




